                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION

SOUTHERN FARM BUREAU
CASUALTY INSURANCE COMPANY                                                                  PLAINTIFF


v.                                      Case No. 4:19-cv-4038


BETTYE HARBISON ANDERSON
TRUST; BETTY JO HARBISON,
Successor Trustee of Bettye Harbison
Anderson Revocable Trust; WSJ
FARMS PARTNERSHIP; and
WSJ PROPERTIES, LLC                                                                     DEFENDANTS

                                               ORDER

        Before the Court is the parties’ Joint Stipulation of Voluntary Dismissal Without Prejudice.

(ECF No. 18). The Court finds that no response is necessary and that the matter is ripe for

consideration.

        On August 23, 2019, the parties filed the instant stipulation of dismissal. The parties stipulate

to the dismissal of this case without prejudice, with each party bearing its own fees and costs.

        An action may be dismissed by “a stipulation of dismissal signed by all parties who have

appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). “Caselaw concerning stipulated dismissals under Rule

41(a)(1)(A)(ii) is clear that the entry of such a stipulation of dismissal is effective automatically and

does not require judicial approval.” Gardiner v. A.H. Robins Co., 747 F.2d 1180, 1189 (8th Cir. 1984).

Thus, this case was effectively dismissed when the parties filed the instant stipulation. However, for

purposes of maintaining the Court’s docket, the Court nonetheless issues this order.

        The instant stipulation of dismissal is signed by all parties who have appeared. Thus, the Court

finds that the stipulation of dismissal (ECF No. 18) should be and hereby is GRANTED. This case is

DISMISSED WITHOUT PREJUDICE. The parties shall bear their own fees and costs.

        IT IS SO ORDERED, this 23rd day of August, 2019.

                                                                /s/ Susan O. Hickey
                                                                Susan O. Hickey
                                                                Chief United States District Judge
